PER CURIAM.
Before the Court for consideration is the petition of attorney Linda J. Treiman for leave to resign permanently from membership in The Florida Bar. The petition is governed by Rule 3-7.11 of the Rules Regulating The Florida Bar.
Disciplinary proceedings have been initiated against the petitioning attorney by means of a formal complaint filed by The Florida Bar naming her as respondent. Therefore, disciplinary proceedings are pending within the meaning of Rule 3-7.11.
The petition describes the charges made in the pending disciplinary proceedings. The petition states that resignation is sought without leave to reapply for membership in The Florida Bar. The Florida Bar does not oppose the petition. We find that the criteria for resignation pending disciplinary proceedings, as set forth in Rule 3-7.11(b), are satisfied.
We therefore grant the petition for leave to resign permanently. The resignation shall take effect immediately.
We assess against respondent the costs incurred by The Florida Bar in the pending disciplinary action in the amount of $3,245.00. Judgment is entered against Linda J. Treiman for said amount, for which sum let execution issue.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.